
	

116 S1136 IS: Montgomery GI Bill Parity Act of 2019
U.S. Senate
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1136
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2019
			Mr. Hoeven (for himself, Mr. Boozman, Mr. Cramer, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize concurrent use of Department of Defense Tuition
			 Assistance and Montgomery GI Bill-Selected Reserve benefits, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Montgomery GI Bill Parity Act of 2019. 2.Concurrent use of Department of Defense Tuition Assistance and Montgomery GI Bill-Selected Reserve benefits (a)In generalSection 16131 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (k)(1)In the case of an individual entitled to educational assistance under this chapter who is pursuing education or training described in subsection (a) or (c) of section 2007 of this title, the Secretary shall, at the election of the individual, pay the individual an educational assistance allowance to meet all or a portion of the charges of the educational institution for the education or training that are not paid by the Secretary of the military department concerned under such subsection.
 (2)(A)The amount of the educational assistance allowance payable to an individual under this subsection for a month shall be the amount of the educational assistance allowance to which the individual would be entitled for the month under subsection (b), (d), (e), or (f).
 (B)The number of months of entitlement charged under this chapter in the case of an individual who has been paid an educational assistance allowance under this subsection shall be equal to the number (including any fraction) determined by dividing the total amount of such educational assistance allowance paid the individual by the full-time monthly institutional rate of educational assistance which such individual would otherwise be paid under subparagraph (A), (B), (C), or (D) of subsection (b)(1), subsection (d), subsection (e), or subsection (f), as the case may be..
 (b)Conforming amendmentsSection 2007(d) of such title is amended— (1)in paragraph (1), by inserting or chapter 1606 of this title after of title 38; and
 (2)in paragraph (2), by inserting , in the case of educational assistance under chapter 30 of such title, and section 16131(k), in the case of educational assistance under chapter 1606 of this title before the period at the end.
				
